Citation Nr: 0713826	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-04 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of skin 
cancer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active service from October 1943 to April 
1946 and from October 1946 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Reno, Nevada, Regional Office (RO) which denied the 
veteran's claim of entitlement to service connection for 
residuals of skin cancer, to include as due to exposure to 
ionizing radiation during service.  


FINDING OF FACT

The veteran does not have residuals of skin cancer as a 
result of his service.  


CONCLUSION OF LAW

Residuals of skin cancer were not incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has residuals of skin cancer as a 
result of exposure to ionizing radiation during service.  
Specifically, he claims exposure to ionizing radiation during 
participation in Operation Castle in 1954.  During this time, 
the veteran reports the following: he handled mines that had 
been placed around a "bomb barge" to determine their 
ability to withstand a nuclear blast; he spent about one week 
retrieving the mines; radiation badges were in use, but were 
not read or numbered; he became sick on the return trip home 
and was hospitalized for about two weeks.  See veteran's 
statements, received in May 2001.  

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are [specific] types of cancer which will be presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 
Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994)).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(3)(ii) (2006).  

The veteran had active duty between 1943 and 1964.  His 
personnel records indicate that he had training in undersea 
warfare and the handling of mines, and that his military 
occupation specialty in 1954 was MN (mineman).    

Service medical records are negative for any evidence of 
exposure to ionizing radiation and/or a dose estimate.  
Reports, dated in May 1954, show that he was hospitalized for 
eight days for treatment for a fever and a swollen left 
ankle.  The final diagnosis was rheumatoid arthritis 
involving the ankle joints.  An examination report, dated in 
August 1956; the veteran's separation examination, dated in 
May 1964; and a post-service examination report (apparently 
performed in association with reserve duty), dated in July 
1968, all show that his skin was clinically evaluated as 
normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1981 and 2005.  This evidence shows 
that in 1981, the veteran was treated for a lesion on his 
right shoulder, which he stated had existed for four to five 
years.  A pathology report shows that the diagnosis was 
pigmented basal cell carcinoma.  Subsequently dated reports 
show that the lesion was excised and noted to be well-healed, 
with no evidence of recurrence.  Reports dated in 1983 show 
treatment for actinic keratosis, and an irritated nevus, at 
the left hand and right arm, and ear areas.  

A report from the Defense Threat Reduction Agency (DTRA), 
dated in June 2004, includes a "scenario" which shows that 
the DTRA had confirmed the following: the veteran 
participated in Operation Castle in 1954; he was a member of 
a unit that retrieved mines placed near Shot Union; on May 
12, 1954, the veteran left his ship (at that time, the U.S.S. 
Shea) for transfer to Tripler Hospital, where he stayed until 
May 27, 1954.  The DTRA further stated that there is no 
record that the veteran was issued film badge dosimetry, but 
that he was listed as a part of cohorts during two periods 
covering part of his TAD (temporary active duty) at the PPG 
(Pacific Proving Ground), where someone else in each cohort 
wore a badge.  The DTRA's report noted the following: the 
veteran's ship at the time of the detonation of Shot Union 
(LST 1157) was moored about 60 miles away from ground zero; 
Shot Union was detonated on April 26, 1954; the veteran's 
ship experienced fallout from Shot Union about 12 hours after 
the blast; the fallout "significantly contaminated" the 
water of a lagoon in which LST 1157 was anchored; the 
reclamation of mines did not begin until May  12th, at which 
time another ship recovered only visually undamaged mines, 
which were hosed down prior to being hoisted aboard; the 
personnel who recovered the mines wore "special clothing, 
gloves and equipment"; the mines were transferred to the 
veteran's ship on April 30th and May 1st, and in some cases 
the mechanisms were recovered for further study and the mines 
were discarded; all mines were kept topside and were 
repeatedly checked for radiation; mines that were abnormally 
radioactive were washed or scrubbed down; on May 3rd, the 
mines were transferred from LST 1157 to the U.S.S. Shea; also 
on this date, the veteran was transferred to the U.S.S. Shea; 
the veteran departed the area aboard the U.S.S. Shea on May 
4, 1954; a dose reconstruction of the exposures on LST 1157, 
including intensities from fallout on the deck as well as 
ship contamination from lagoon water, was available.  The 
DTRA scenario was signed by the veteran; he did not note any 
disagreements.  In an associated letter, the DTRA concluded 
that the veteran's external mean gamma and neutron dose was 
0.7 rem, that his upper bound dose was 1.1 ream, that his 
mean skin dose (upper back) was 3.8 rem, and that his upper 
bound skin dose was 6.6 rem.  

The veteran is shown to have been exposed to ionizing 
radiation during Operation Castle.  He is therefore shown to 
have qualifying service as discussed at 38 C.F.R. 
§ 3.309(d)(3)(ii).  

The Board first notes that the claimed disability is not 
among the diseases that warrant presumptive service 
connection, as listed at 38 U.S.C.A. § 1112 (c)(2)(A-P) (West 
2002); 38 C.F.R. § 3.309(d).  Skin cancer is, however, a 
radiogenic disease.  See 3.311(b)(2) and (3).  

38 C.F.R. § 3.311 does not provide for presumption for 
service connection for radiogenic diseases.  Rather, it 
provides special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the 
exposure to the ionizing radiation and the current 
disability.  

In accordance with 38 C.F.R. § 3.311, in July 2004, the RO 
forwarded the case to the Director of the Compensation and 
Pension Service, who requested an opinion from the Under 
Secretary for Health as to the relationship between the 
veteran's skin cancer and his exposure to ionizing radiation 
during service.  In a reply, dated in July 2004, the VA's 
Chief Public Health and Environmental Hazards Officer 
(CPHEHO), who is a physician, noted that the veteran had 
reviewed and accepted the DTRA scenario that was utilized for 
his dose reconstruction.  The CPHEHO stated that the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Report Number 6, 1988, does not 
provide screening doses for skin cancer, that skin cancer has 
usually been attributed to ionizing radiation at high doses, 
"e.g., several hundred rads," and that excess numbers of 
basal cell cancers have also been reported in skin which 
received estimated doses of 9-12 rads in margins of 
irradiated areas (citation omitted).  The CPHEHO also noted 
that there was an increased risk for basal cell but not 
squamous cell skin cancers in atomic bomb survivors.  
(citation omitted).  The CPHEHO stated that, based on a 
computer software program from the National Institute for 
Occupational Safety and Health, there was a 99-percentile 
value for the probability of causation for basal cell skin 
cancer of 22.11 percent to 23.41 percent, depending on 
whether the radiation dose was entered as gamma or neutron.  
The CPHEHO concluded that "[I]t is unlikely that the 
veteran's basal cell skin cancer can be attributed to 
exposure to ionizing radiation in service."  

In August 2004, in an Advisory Opinion in accordance with 38 
C.F.R. § 3.311, the Director of the Compensation and Pension 
Service, citing the medical opinion from the Under Secretary 
for Health and a review of the evidence in its entirety, 
expressed the opinion that "there is no reasonable 
possibility" that the veteran's skin cancer resulted from 
exposure to ionizing radiation during service.  Given the 
foregoing, service connection for skin cancer is not 
warranted under the procedures as set forth in 38 C.F.R. § 
3.311.  

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
11 Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the veteran is a male; he was about 28 years of 
age when he was exposed to radiation; the medical evidence 
does not indicate a family history of the claimed condition; 
the veteran's first diagnosis of skin cancer comes 
approximately 16 years after service, at approximately age 
54; and there is no verified record of post-service exposure 
to carcinogens.  

Finally, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
determined that service connection can be pursued under the 
general VA compensation entitlement system.  Id. at 1043; see 
also Rucker, 10 Vet. App. at 71.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence of a malignant tumor may be presumed if manifested 
to a compensable degree within one year of service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease when, "all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).  

The veteran's service and post-service medical records have 
previously been summarized.  They do not contain competent 
evidence of a nexus between the veteran's skin cancer and his 
service, to include on the basis of exposure to radiation 
during service.  In addition, there is no competent evidence 
that a malignant tumor of the skin was manifested to a 
compensable degree within one year of service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

The Board has considered an article, received in April 2005, 
titled, "No Consistent Evidence of Increased Cancer Found 
Among Atomic Veterans; Excess Leukemia in One Group 
Confirmed."  The veteran apparently submitted this article 
for a statement by one of the coauthors, that, "Other types 
of cancers may take 30 years or longer to develop following 
exposure, and a future reanalysis of mortality rates among 
these same men might find additional excess cancer cases, he 
said."  However, the Board notes that in the next paragraph, 
the same coauthor states, [T]hese points are balanced by the 
fact that the recorded radiation doses at the various test 
series are quite low in comparison to those of the Japanese 
survivors of Hiroshima and Nagasaki and, based on the 
currently accepted understanding of radiation dose and cancer 
incidence, would not be expected to produce a statistically 
significant increase in cancer risk."  In summary, the 
article does not discuss skin cancer, and the literature is 
so general in nature, and nonspecific to the appellant's 
case, that the Board affords it little probative weight.  It 
therefore does not provide a sufficient basis to find that 
there is a causal relationship between the veteran's service 
and his skin cancer.  See e.g. Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has residuals 
of skin cancer that should be service connected.  His 
statements are not competent evidence of a diagnosis, or of a 
nexus between the claimed condition and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim for service 
connection for residuals of skin cancer must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).


II.  VCAA

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in March 2005, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  See also, duty to 
assist letter, dated in April 2001 (specific to claims based 
on radiation exposure).  These letters show that the veteran 
was specifically informed as to what evidence he was to 
provide and to what evidence VA would attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The March 2005 VCAA letter was sent to the veteran after the 
RO's decision that is the basis for this appeal.  However, 
any defect with respect to the timing of the notice in this 
case was nonprejudicial.  There is no indication that the 
outcome of the claim has been affected, as all evidence 
received has been considered by the RO.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  For these reasons, the timing of the VCAA 
notices was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006.  In any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The claim on appeal is 
based on exposure to radiation.  All appropriate development 
under 38 C.F.R. § 3.311 has been carried out, to include 
obtaining a radiation dose estimate, and an etiological 
opinion.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for residuals of skin cancer is denied.  


__________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


